DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 04/29/2021. Claims 1-20 are currently pending in the application. An action follows below:
Claim Objections
Claim 1 is objected to because of the following informalities: “control” in line 8 and "output" in line 9 should be respectively changed to -- controls -- and -- outputs -- because of a grammatical error.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “stage Wherein” in last two lines should be respectively changed to -- stage, wherein -- because of a grammatical error.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “control” in line 9 and "output" in line 10 should be respectively changed to -- controls -- and -- outputs -- because of a grammatical error.  Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishio et al. (WO 2020/194492 A1; hereinafter Nishio; see the attached English translation for the following citations.)
	As per claims 1 and 16, Nishio discloses a display device (see at least Figs. 1, 3) comprising: 
	a display panel [200] which defines or is divided into a first non-folding display area [220], a folding area [250], and a second non-folding display area [210] (see at least Figs. 1, 3,) and includes a plurality of pixels [20] each connected to corresponding one of a plurality of data see at least Figs. 2, 4;) 
	a data driving circuit [500] which drives the plurality of data lines (see at least Figs. 2, 4;)
	a scan driving circuit [300] which drives the plurality of scan lines (see at least Figs. 2, 4;); and 
	a driving controller [100] which receives an image signal and a control signal, control the data driving circuit and the scan driving circuit according to an operation mode, and output a plurality of clock signals [GCK1, GCK2, EMCK1, EMCK2] (see at least Figs. 2, 4, 10; page 3:20-29; page 7:41 to page 8:13;), 
	wherein the scan driving circuit [300] comprises a first scan driving circuit [300b] corresponding to the first display area [220] and a second scan driving circuit [300a] corresponding to the second display area [210] (see at least Figs. 1, 3, 13,) 
	wherein, in a multi-frequency mode, the second scan driving circuit sequentially drives first scan lines corresponding to the second display area among the plurality of scan lines during a first frame, and sequentially drives second scan lines corresponding to the second display area among the plurality of scan lines during a second frame consecutive with the first frame (see at least Figs. 13-14 and the corresponding description on pages 10-12, disclosing, in a multi-frequency mode in which the first display area [220] displays a moving image at a second frequency and the second display area [210] displays a still image at a first frequency being lower than the second frequency, the second scan driving circuit [300a] sequentially drives first scan lines [GL(241)-GL(360)] corresponding to the second display area [210] among the plurality of scan lines during a first frame [Pe11], and sequentially drives second scan lines [GL(361)-GL(480)]corresponding to the second display area [210] among the plurality of scan lines during a second frame [Pe12] consecutive with the first frame [Pe11]; also see Figs. 15-16 for other embodiments if necessary.) 

	As per claim 13, Nishio discloses wherein the second display area of the display panel comprises: a plurality of first pixels each connected to corresponding one of the first scan lines; and a plurality of second pixels each connected to corresponding one of the second scan lines (see at least Figs. 1-2, disclosing the second display area [210] of the display panel [200] comprising a plurality of first pixels [20], each connected to corresponding one of the first scan lines [GL(241)-GL(360)]; and a plurality of second pixels [20] each connected to corresponding one of the second scan lines [GL(361)-GL(480)].)

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Lee (US 2016/0329014 A1.)
	As per claim 8, Nishio further discloses the first scan driving circuit [300b] of the scan driving circuit [300] performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line [GL(1)/GL(2)/ … GL(240/N)] corresponding to the first display area [220] among the plurality of scan lines (also see Nishio at least Figs. 1, 13, 14, if necessary.) Nishio is silent to the structure of the first scan driving circuit, specifically “wherein the first scan driving circuit comprises a plurality of driving stages each which outputs a scan signal to a scan line in response to corresponding clock signals among the plurality of clock signals and a carry signal,” as claimed.
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Lee ¶ 5,) Lee discloses a related OLED display device (see at least Fig. 8) comprising a first scan driving circuit [700] comprising a plurality of driving stages each which outputs a scan signal to a scan line corresponding to the first display area among the plurality of scan lines in response to corresponding clock signals among the plurality of clock signals and a carry signal (see at least Figs. 4A, 4B, 8-9, disclosing the first scan driving circuit [700] comprising a plurality of driving stages [STGA1-STGAX] each which outputs a scan signal [SA1/SA2/ … SAx] to a scan line [SLA1/SLA2/ … SLAx] corresponding to the first display area [620] among the plurality of scan lines in response to corresponding clock signals [CLK, CLKB] among the plurality of clock signals and a carry signal [SSP1/SSP2/SSP3/ … SSPx], wherein SSP1 is a carry signal inputting to a first stage STGA1, SSP2 is a carry signal inputting to a second stage STGA2, and SSPx is a carry signal inputting to a xth stage STGAx,) in order to perform a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line corresponding to the first display area.
	Nishio, as discussed above, discloses the first scan driving circuit performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Lee reference remedying for the deficiency of the Nishio reference or, in the alternative, to modify the Nishio display device to include the first scan driving circuit, as claimed as taught by the Lee reference, to obtain the same predictable result of performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line corresponding to the first display area.
	
	As per claim 9, the above modified Nishio in view of Lee obviously renders wherein the driving controller provides a start signal to the first scan driving circuit, wherein a first driving stage of the plurality of driving stages of the first scan driving circuit receives the start signal as the carry signal (see Lee at least Figs. 8-9, discussing the driving controller [500]  providing a start signal [SSP1] included in the control signal [CTL3] (see ¶ 59) to the first scan driving circuit [700], wherein a first driving stage [STGA1] of the plurality of driving stages of the first scan driving circuit receives the start signal [SSP1] as the carry signal.)
	
As per claim 10, Nishio further discloses the second scan driving circuit [300a] outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area [210] (see Nishio at least Figs. 13, 14.) Nishio is silent to the structure of the second scan driving circuit, specifically “the second scan driving circuit comprises a plurality of driving stages each which outputs a scan signal to a corresponding scan line of the first and second scan lines in response to corresponding clock signals among the plurality of clock signals and a carry signal,” as claimed. 
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Lee ¶ 5,) Lee discloses a related OLED display device (see at least Fig. 8) comprising a second scan driving circuit [800] comprising 
see at least Figs. 4A, 4B, 8-9, disclosing the second scan driving circuit [800] comprising 
a plurality of driving stages [STGB1-STGBn] each which outputs a scan signal [SB1/SB2/ …/SBn] to a corresponding scan line of the first and second scan lines [SLB1-SLBn] in response to corresponding clock signals [CLK, CLKB] among the plurality of clock signals and a carry signal, wherein the SAx is the carry signal inputting to a first stage STGB1, SAx is a carry signal inputting to a second stage STGB2, SBn-2 is a carry signal inputting to a nth stage STGBn,) in order to output a scan signal to a corresponding scan line of the first and second scan lines in the second display area.
	Nishio, as discussed above, discloses the second scan driving circuit outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area, but is silent to the structure of the second scan driving circuit, as claimed. Lee, as discussed above, remedies for the above deficiency of the Nishio reference, by teaching the specific second scan driving circuit, as claimed, to perform the same function of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Lee reference remedying for the deficiency of the Nishio reference or, in the alternative, to modify the Nishio display device to include the second scan driving circuit, as claimed as taught by the Lee reference, to obtain the same predictable result of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area.

As per claim 11, the above modified Nishio in view of Lee obviously renders wherein one of the plurality of driving stages of the second scan driving circuit receives a scan signal outputted from the first scan driving circuit as the carry signal (see the discussion in the rejection of claim 10; or see Lee at least Fig. 9, disclosing one [STGB1] of the plurality of driving stages [STGB1-STGBn] of the second scan driving circuit [800] receiving a scan signal [SAx] outputted from the first scan driving circuit [700] as the carry signal.)

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Choi et al. (US 2018/0197482 A1; hereinafter Choi.)
	As per claim 10, Nishio further discloses the second scan driving circuit [300a] outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area [210] (see Nishio at least Figs. 13, 14.) Nishio is silent to the structure of the second scan driving circuit, specifically “the second scan driving circuit comprises a plurality of driving stages each which outputs a scan signal to a corresponding scan line of the first and second scan lines in response to corresponding clock signals among the plurality of clock signals and a carry signal,” as claimed. 
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Choi Figs. 3-4,) Lee discloses a related OLED display device (see at least Figs 3-4) comprising a second scan driving circuit [200] comprising a plurality of driving stages [SST21-SST2n] each which outputs a scan signal [S21/SB2/ …/S2n] to a corresponding scan line of the first and second scan lines [S21-S2n] in the second display area [604], in response to corresponding clock signals [CLK1, CLK2] among the plurality of clock signals and a carry signal [FLM2/S21/S22/ …/S2n-1] (see at least Figs. 3, 5,) in order to output a scan signal to a corresponding scan line of the first and second scan lines in the second display area.
	Nishio, as discussed above, discloses the second scan driving circuit outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area, but is silent to the structure of the second scan driving circuit, as claimed. Choi, as discussed above, remedies for the above deficiency of the Nishio reference, by teaching the specific second scan driving circuit, as claimed, to perform the same function of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Choi reference remedying for the deficiency of the Nishio reference or, in the alternative, to modify the Nishio display device to include the second scan driving circuit, as claimed as taught by the Choi reference, to obtain the same predictable result of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area.
	
see Choi at least Fig. 5.)






SECOND SET OF REJECTIONS:
Claims 1-3, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Kikuta (US 2011/0227961 A1.)
	As per claims 1 and 16 (alternative,) Nishio discloses a display device (see at least Figs. 1, 3) comprising: 
	a display panel [200] which defines or is divided into a first non-folding display area [220], a folding area [250], and a second non-folding display area [210] (see at least Figs. 1, 3,) and includes a plurality of pixels [20] each connected to corresponding one of a plurality of data lines [SL(1)-SL(J)] and corresponding several scan lines of a plurality of scan lines [GL(1)-GL(M)] (see at least Figs. 2, 4;) 
	a data driving circuit [500] which drives the plurality of data lines (see at least Figs. 2, 4;)
	a scan driving circuit [300] which drives the plurality of scan lines (see at least Figs. 2, 4;); and 
	a driving controller [100] which receives an image signal and a control signal, control the data driving circuit and the scan driving circuit according to an operation mode, and output a plurality of clock signals [GCK1, GCK2, EMCK1, EMCK2] (see at least Figs. 2, 4, 10; page 3:20-29; page 7:41 to page 8:13;), 
	wherein the scan driving circuit [300] comprises a first scan driving circuit [300b] corresponding to the first display area [220] and a second scan driving circuit [300a] corresponding to the second display area [210] (see at least Figs. 1, 3, 13,) 
a progressive scanning operation for displaying the still image in the second display area by sequentially driving first/odd scan lines and second/even scan lines corresponding to the second display area among the plurality of scan lines during a first/odd frame and a second/even frame consecutive with the first/odd frame (see at least Figs. 13-14 and the corresponding description on pages 10-12, disclosing, in a multi-frequency mode in which the first display area [220] displays a moving image at a second frequency and the second display area [210] displays a still image at a first frequency being lower than the second frequency, the second scan driving circuit [300a] performs a progressive scanning operation for displaying the still image in the second display area by sequentially driving first/odd scan lines [GL(241), GL(243) … GL(479)] and second/even scan lines [GL(242), GL(244) … GL(480)] corresponding to the second display area [210] among the plurality of scan lines during a first frame [Pe11], and a second frame [Pe12] consecutive with the first frame [Pe11]; also see Figs. 15-16 for other embodiments if necessary.)
	Accordingly, Nishio discloses all limitations of these claims except that Nishio discloses, in a multi-frequency mode, the second scan driving circuit performing a progressive scanning operation for displaying the still image in the second display area by sequentially driving first/odd scan lines and second/even scan lines corresponding to the second display area among the plurality of scan lines during a first/odd frame and a second/even frame consecutive with the first/odd frame, instead of "the second scan driving circuit performing an interlaced scanning operation for displaying the still image in the second display area by sequentially driving first scan lines corresponding to the second display area among the plurality of scan lines during a first frame, and sequentially driving second scan lines corresponding to the second display area among the plurality of scan lines during a second frame consecutive with the first frame."
	
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Kikuta at least ¶ 48,) Kikuta discloses a related OLED display device, wherein the image processing device (100; Fig. 1,) as the driving controller, in response to the still image to be displayed in a display area, controls the second scan driving circuit (30; Fig. 1) to switch the progressive scanning operation to an interlaced scanning operation and to perform an interlaced scanning operation for displaying the still image in the display area by sequentially driving first/odd scan lines corresponding to the display area among the plurality of scan lines during a first/odd frame, and then sequentially driving second/even scan lines corresponding to the display area among the plurality of scan lines during a second/even frame consecutive with the first/odd frame, thereby preventing the burn-in phenomenon and extending the lifetime of the display panel and the OLEDs (see at least Figs. 4, 8; ¶ 68.)
	Nishio, as discussed above, discloses the second scan driving circuit performing a progressive scanning operation for displaying the still image in the second display area. Kikuta, as discussed above, teaches, in response to the still image to be displayed in a display area, the second scan driving circuit performing an interlaced scanning operation for displaying the still image in the display area, thereby preventing the burn-in phenomenon and extending the lifetime of the display panel and the OLEDs. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Nishio display device so that, in response to the still image to be displayed in a display area, the second scan driving circuit performs an interlaced scanning operation for displaying the still image in the second display area, in view of the above teaching in the Kikuta reference, to improve the above modified display device of the Kikuta reference for the predictable result of preventing the burn-in phenomenon and extending the lifetime of the display panel and the OLEDs. Accordingly, the above modified Nishio in view of Kikuta obviously renders all limitations of these claims.

	As per claim 2, Nishio further discloses the first scan lines and the second scan lines extending in a first direction and alternately arranged in a second direction intersecting the first direction (see the discussion in the rejection of claim 1; or see Nishion at least Figs. 13-14, disclosing the first/odd scan lines [GL(241), GL(243) … GL(479)] and the second/even scan lines [GL(242), GL(244) … GL(480)] extending in a first direction and alternately arranged in a second direction intersecting the first direction.)
	As per claim 3, the above modified Nishio further discloses wherein the second scan driving circuit sequentially drives the first scan lines and the second scan lines in an order of being arranged in the second direction during a normal frequency mode (see Kikuta at least Fig. 8; ¶¶ 20, 30, 68, disclosing, not to perform the FRC in the first mode to switch to the interlace scanning operation from the progressive scanning operation for the moving image to be displayed and only to perform the FRC in the first mode to switch to the interlace scanning operation from the progressive scanning operation for the still image to be displayed, thereby rendering the second scan driving circuit performing the progressive scanning operation for the moving image to be displayed in the second display area, by sequentially driving the first scan lines and the second scan lines in an order of being arranged in the second direction during a normal frequency mode for a moving image.) 
	As per claim 13, the above modified Nishio further discloses wherein the second display area of the display panel comprises: a plurality of first pixels each connected to corresponding one of the first scan lines; and a plurality of second pixels each connected to corresponding one of the second scan lines (see the discussion in the rejection of claim 1; or see Nishio at least Figs. 1, 13, 14 for the case M=480, disclosing the second display area [210] of the display panel [200] comprising: a plurality of first pixels [20] each connected to corresponding one of the first/odd scan lines [GL(241), GL(243) … GL(479)]; and a plurality of second pixels [20] each connected to corresponding one of the second/even scan lines [GL(242), GL(244) … GL(480)].)
	As per claim 14, the above modified Nishio further discloses wherein the plurality of first pixels and the plurality of second pixels are alternately arranged in a first direction, wherein the plurality of first pixels and the plurality of second pixels are alternately arranged in a second direction intersecting the first direction (see the discussion in the rejection of claim 1; or see Nishio at least Figs. 1, 13, 14 for the case M=480, disclosing the plurality of first pixels and the plurality of second pixels are alternately arranged in a first direction, wherein the plurality of first pixels and the plurality of second pixels are alternately arranged in a second direction intersecting the first direction.)
	As per claim 15, the above modified Nishio further discloses wherein the plurality of first scan lines and the plurality of second scan lines are alternately arranged in the second direction (see the discussion in the rejection of claim 1; or see Nishio at least Figs. 1, 13, 14 for the case M=480, disclosing the plurality of first scan lines and the plurality of second scan lines are alternately arranged in the second direction.)
	As per claims 17 and 20, see the rejection of claims 1, 2, 13 and 14 for similar limitations.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Kikuta and further in view of Lee (US 2016/0329014 A1.)
	As per claim 8, Nishio further discloses the first scan driving circuit [300b] of the scan driving circuit [300] performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line [GL(1)/GL(2)/ … GL(240/N)] corresponding to the first display area [220] among the plurality of scan lines (also see Nishio at least Figs. 1, 13, 14, if necessary.) Nishio is silent to the structure of the first scan driving circuit, specifically “wherein the first scan driving circuit comprises a plurality of driving stages each which outputs a scan signal to a scan line in response to corresponding clock signals among the plurality of clock signals and a carry signal,” as claimed.
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Lee ¶ 5,) Lee discloses a related OLED display device (see at least Fig. 8) comprising a first scan driving circuit [700] comprising a plurality of driving stages each which outputs a scan signal to a scan line corresponding to the first display area among the plurality of scan lines in response to corresponding clock signals among the plurality of clock signals and a carry signal (see at least Figs. 4A, 4B, 8-9, disclosing the first scan driving circuit [700] comprising a plurality of driving stages [STGA1-STGAX] each which outputs a scan signal [SA1/SA2/ … SAx] to a scan line [SLA1/SLA2/ … SLAx] corresponding to the first display area [620] among the plurality of scan lines in response to corresponding clock signals [CLK, CLKB] among the plurality of clock signals and a carry signal [SSP1/SSP2/SSP3/ … SSPx], wherein SSP1 is a carry signal inputting to a first stage STGA1, SSP2 is a carry signal inputting to a second stage STGA2, and SSPx is a carry signal inputting to a xth stage STGAx,) in order to perform a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line corresponding to the first display area.
	Nishio, as discussed above, discloses the first scan driving circuit performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line corresponding to the first display area, but is silent to the structure of the first scan driving circuit, as claimed. Lee, as discussed above, remedies for the above deficiency of the Nishio reference, by teaching the specific first scan driving circuit, as claimed, to perform 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Lee reference remedying for the deficiency of the Nishio reference or, in the alternative, to modify the Nishio display device to include the first scan driving circuit, as claimed as taught by the Lee reference, to obtain the same predictable result of performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line corresponding to the first display area.
	
	As per claim 9, the above modified Nishio in view of Kikuta and Lee obviously renders wherein the driving controller provides a start signal to the first scan driving circuit, wherein a first driving stage of the plurality of driving stages of the first scan driving circuit receives the start signal as the carry signal (see Lee at least Figs. 8-9, discussing the driving controller [500]  providing a start signal [SSP1] included in the control signal [CTL3] (see ¶ 59) to the first scan driving circuit [700], wherein a first driving stage [STGA1] of the plurality of driving stages of the first scan driving circuit receives the start signal [SSP1] as the carry signal.)
	
As per claim 10, Nishio further discloses the second scan driving circuit [300a] outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area [210] (see Nishio at least Figs. 13, 14.) Nishio is silent to the structure of the second scan driving circuit, specifically “the second scan driving circuit comprises a plurality of driving stages each which outputs a scan signal to a corresponding scan line of the first and second scan lines in response to corresponding clock signals among the plurality of clock signals and a carry signal,” as claimed. 
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Lee ¶ 5,) Lee discloses a related OLED display device (see at least Fig. 8) comprising a second scan driving circuit [800] comprising 
a plurality of driving stages [STGB1-STGBn] each which outputs a scan signal [SB1/SB2/ …/SBn] to a corresponding scan line of the first and second scan lines [SLB1-SLBn] in response see at least Figs. 4A, 4B, 8-9, disclosing the second scan driving circuit [800] comprising 
a plurality of driving stages [STGB1-STGBn] each which outputs a scan signal [SB1/SB2/ …/SBn] to a corresponding scan line of the first and second scan lines [SLB1-SLBn] in response to corresponding clock signals [CLK, CLKB] among the plurality of clock signals and a carry signal, wherein the SAx is the carry signal inputting to a first stage STGB1, SAx is a carry signal inputting to a second stage STGB2, SBn-2 is a carry signal inputting to a nth stage STGBn,) in order to output a scan signal to a corresponding scan line of the first and second scan lines in the second display area.
	Nishio, as discussed above, discloses the second scan driving circuit outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area, but is silent to the structure of the second scan driving circuit, as claimed. Lee, as discussed above, remedies for the above deficiency of the Nishio reference, by teaching the specific second scan driving circuit, as claimed, to perform the same function of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Lee reference remedying for the deficiency of the Nishio reference or, in the alternative, to modify the Nishio display device to include the second scan driving circuit, as claimed as taught by the Lee reference, to obtain the same predictable result of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area.

As per claim 11, the above modified Nishio in view of Kikuta and Lee obviously renders wherein one of the plurality of driving stages of the second scan driving circuit receives a scan signal outputted from the first scan driving circuit as the carry signal (see the discussion in the rejection of claim 10; or see Lee at least Fig. 9, disclosing one [STGB1] of the plurality of driving stages [STGB1-STGBn] of the second scan driving circuit [800] receiving a scan signal [SAx] outputted from the first scan driving circuit [700] as the carry signal.)

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Kikuta and further in view of Choi. 
see Nishio at least Figs. 13, 14.) Nishio is silent to the structure of the second scan driving circuit, specifically “the second scan driving circuit comprises a plurality of driving stages each which outputs a scan signal to a corresponding scan line of the first and second scan lines in response to corresponding clock signals among the plurality of clock signals and a carry signal,” as claimed. 
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Choi Figs. 3-4,) Lee discloses a related OLED display device (see at least Figs 3-4) comprising a second scan driving circuit [200] comprising a plurality of driving stages [SST21-SST2n] each which outputs a scan signal [S21/SB2/ …/S2n] to a corresponding scan line of the first and second scan lines [S21-S2n] in the second display area [604], in response to corresponding clock signals [CLK1, CLK2] among the plurality of clock signals and a carry signal [FLM2/S21/S22/ …/S2n-1] (see at least Figs. 3, 5,) in order to output a scan signal to a corresponding scan line of the first and second scan lines in the second display area.
	Nishio, as discussed above, discloses the second scan driving circuit outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area, but is silent to the structure of the second scan driving circuit, as claimed. Choi, as discussed above, remedies for the above deficiency of the Nishio reference, by teaching the specific second scan driving circuit, as claimed, to perform the same function of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Choi reference remedying for the deficiency of the Nishio reference or, in the alternative, to modify the Nishio display device to include the second scan driving circuit, as claimed as taught by the Choi reference, to obtain the same predictable result of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area.
	
As per claim 12, the above modified Nishio in view of Kikuta and Choi obviously renders wherein the scan signal outputted from a j-th driving stage among the plurality of the see Choi at least Fig. 5.)
Allowable Subject Matter
Claims 4-7, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a display device capable of multi-frequency driving with a reduce power consumption. Claims 4 and 18 identify the uniquely distinct limitations, “wherein the first frame of the multi- frequency mode comprises a first driving period and a second driving period, wherein the second frame consecutive with the first frame in the multi- frequency mode comprises a third driving period and a fourth driving period, wherein the plurality of clock signals includes first to fourth clock signals, wherein the driving controller outputs the first to fourth clock signals having different phases, outputs the second and fourth clock signals of an inactive level during the second driving period, and outputs the first and third clock signals of an inactive level during the fourth driving period.” The closest prior arts, as discussed above, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626